         Case 3:18-cr-00037-MEM Document 183 Filed 04/27/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                   :

         v.                                 :      CRIMINAL NO. 3:CR-18-037

 JESSE CAREY,                               :           (JUDGE MANNION)

                      Defendant             :



                                        ORDER
                  Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

           (1) Carey’s motion to withdraw his guilty plea, (Doc. 147), is

                  DENIED; and

           (2) Carey’s motion to withdraw his motion to withdraw his

                  guilty plea, (Doc. 164), is DENIED.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
DATE: April 27, 2020
18-037-04-ORDER
